Title: From Thomas Jefferson to James Madison, 19 February 1799
From: Jefferson, Thomas
To: Madison, James



Feb. 19. 99.

I wrote you last on the 11th. yesterday the bill for the eventual army of 30. regiments (30,000) & 75,000. volunteers passed the Senate. by an amendment, the P. was authorised to use the volunteers for every purpose for which he can use militia, so that the militia are rendered compleatly useless. the friends of the bill acknoleged that the volunteers are a militia, & agreed that they might properly be called the ‘Presidential militia.’ they are not to go out of their state without their own consent. consequently all service out of the state is thrown on the constitutional militia, the Presidential militia being exempted from doing duty with them.Leblanc an agent from Desfourneaux of Guadaloupe came in the Retaliation. you will see in the papers Desfourneaux’ letter to the President which will correct some immaterial circumstances of the statement in my last. you will see the truth of the main fact that the vessel & crew were liberated without condition. notwithstanding this, they have obliged Leblanc to recieve the French prisoners & to admit in the paper the terms ‘in exchange for prisoners taken from us,’ he denying at the same time that they considered them as prisoners, or had any idea of exchange. the object of his mission was not at all relative to that; but they chuse to keep up the idea of a cartel, to prevent the transaction from being used as evidence of the sincerity of the French govmt towards a reconciliation. he came to assure us of a discontinuance of all irregularities in French privateers from Guadaloupe. he has been recieved very cavalierly. in the mean time a Consul general is named to St. Domingo: who may be considered as our minister to Toussaint.—but the event of events was announced to the Senate yesterday. it is this. it seems that soon after Gerry’s departure overtures must have been made by Pichon, French chargé d’affaires at the Hague, to Murray. they were so soon matured that on the 28th. of Sep. 98. Taleyrand writes to Pichon approving what had been done, & particularly of his having assured Murray that whatever Plenipotentiary the govmt of the US. should send to France to end our differences would undoubtedly be recieved with the respect due to the representative of a free, independt & powerful nation. declaring that the President’s instructions to his envoys, at Paris, if they contain the whole of the American government’s intentions, announce dispositions which have been always entertained by the Directory, & desiring him to communicate these expressions to Murray in order to convince him of the sincerity of the French government & to prevail on him to transmit them to his  government. this is dated Sep. 28. & may have been recieved by Pichon Oct. 1. and near 5. months elapse before it is communicated. yesterday the P. nominated to the Senate W. V. Murray M.P. to the French republic & adds that he shall be instructed not to go to France without direct & unequivocal assurances from the Fr. government that he shall be recieved in character, enjoy the due privileges and a minister of equal rank title & power be appointed to discuss & conclude our controversies by a new treaty. this had evidently been kept secret from the Feds of both houses, as appeared by their dismay. the Senate have passed over this day without taking it up. it is said they are gravelled & divided; some are for opposing, others do not know what to do. but in the mean time they have been permitted to go on with all the measures of war & patronage, & when the close of the session is at hand it is made known. however it silences all arguments against the sincerity of France, and renders desperate every further effort towards war. I inclose you a paper with more particulars. be so good as to keep it till you see me & then return it, as it is the copy of one I sent to another person & is the only copy I have.—since I begun my letter I have recieved yours of Feb. 7. 8. with it’s inclosures. that referred to my discretion is precious and shall be used accordingly. affectionate salutations to mrs M. & yourself & Adieu.
P.S. I have committed you & your friends for 100. D. I will justify it when I see you.

